     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 1 of 11



                   United States District Court
                     District of Massachusetts

                                   )
Sara Paulsen,                      )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )     Civil Action No.
Great Bridge Attleboro Limited     )     21-10121-NMG
Partnership, et al.,               )
                                   )
          Defendants.              )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Sara Paulsen (“Paulsen” or “plaintiff”) brings

this action against Great Bridge Attleboro Limited Partnership

(“Great Bridge”), Stewart Property Management, Inc. (“Stewart”)

and Leo Bissonnette (“Bissonnette”) (collectively, “defendants”)

for housing discrimination, assault, battery and negligence.

Pending before this Court is the motion of defendant Great

Bridge to dismiss the complaint for failure to state a claim and

lack of subject matter jurisdiction, in which all other

defendants join.

I.   Background

     Plaintiff is a Massachusetts resident who was living in the

Bliss School Apartments in Attleboro, Massachusetts during the

                                 - 1 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 2 of 11



events giving rise to this lawsuit.      That apartment building is

owned by defendant Great Bridge, a New Hampshire limited

partnership with its principal place of business in that state.

Great Bridge retained Stewart, a New Hampshire corporation, to

manage the building which, in turn, hired Bissonnette as a

maintenance worker.   Bissonnette is a Massachusetts resident who

began working at the Bliss School Apartments in late 2016 or

early 2017.

     Ms. Paulsen alleges that she had been living at the Bliss

School Apartments for approximately one year at the time

Bissonnette was hired.    Prior to his hiring, Paulsen contends

that she enjoyed living there, finding the apartment building

safe, clean and affordable.    After his hiring, however, her

opinion changed because “Bissonette began to sexual[ly] harass

[her]” and, although she complained about the harassment to

Stewart, none of the defendants responded appropriately.

     According to the complaint, the harassment “came to a head”

in July, 2020.   Specifically, one day that month, Paulsen

returned to the Bliss School Apartments to find her bicycle in

the back of Bissonnette’s truck.     When she went to retrieve it,

Bissonnette allegedly came running out of the building, yelled

at Paulsen, grabbed her arms and “wrenched her away from the

truck”.   Her daughter, who was present, called 9-1-1 and Paulsen
                                 - 2 -
      Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 3 of 11



later went to the hospital due to pain in her arms and

shoulders.   Following the episode, plaintiff looked for new

housing and, despite the fact that Stewart purportedly

threatened her with eviction, she ultimately found a new

residence and moved out.

      Paulsen now brings a four-count complaint against

defendants, alleging (1) violation of the Federal Fair Housing

Act (“FHA”) (Count I); (2) assault (Count II); (3) battery

(Count III) and (4) negligence (Count IV).        Defendants move to

dismiss Count I of the complaint for failure to state a claim

and the remaining state-law claims for lack of subject matter

jurisdiction.   As to Count I, they assert that plaintiff has

failed to state a claim under the FHA because her claims 1) are

time-barred and 2) arise exclusively out of post-acquisition

conduct by defendants which, they assert, cannot constitute

“discriminatory housing practices” under the FHA.         Defendants

add that, without that federal claim, this Court lacks subject

matter jurisdiction over this action.

II.   Motion to Dismiss

        A. Legal Standard

      To survive a motion under Fed. R. Civ. P. 12(b)(6), the

subject pleading must contain sufficient factual matter to state

a claim for relief that is actionable as a matter of law and
                                  - 3 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 4 of 11



“plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A claim is facially plausible if, after accepting as

true all non-conclusory factual allegations, the court can draw

the reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).    A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Ocasio-Hernandez, 640 F.3d at 12.       Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the plaintiff is asking the court to draw. Id.

at 13.

         B. Application

              i. Statute of Limitations

     As a threshold matter, defendants contend that plaintiff’s

FHA claim is time-barred because the alleged discriminatory

conduct on which her complaint depends began in or about late

2016 or early 2017, more than two years before the date the
                                 - 4 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 5 of 11



complaint was filed.   Plaintiff responds that, for statute of

limitations purposes, the relevant inquiry is when the

discrimination terminated, not when it began.       Because the

complaint permits the reasonable inference that the alleged

sexual harassment continued into the limitations period,

plaintiff submits that her claim is timely.

     Claims under the FHA are subject to a two-year statute of

limitations. See 42 U.S.C. § 3613(a)(1)(A).       Those claims accrue

at the time the alleged discriminatory housing practices occurs

or terminates, whichever is later. Id.

     A defendant may assert a statute of limitations defense in

a motion to dismiss if “the facts establishing the defense are

clear on the face of the plaintiff’s pleadings”. Trans-Spec

Truck Serv., Inc. v. Caterpillar, Inc., 524 F.3d 315, 320 (1st

Cir. 2008) (internal quotation marks and citation omitted).

Granting a motion to dismiss on limitations grounds is

appropriate, therefore, only when the complaint “leave[s] no

doubt that an asserted claim is time-barred.” LaChapelle v.

Berkshire Life Ins. Co., 142 F.3d 507, 509 (1st Cir. 1998).

     Here, defendants have failed to establish that plaintiff’s

FHA claim is time-barred.    Plaintiff plausibly states in her

complaint that the alleged discriminatory conduct, i.e. sexual

harassment, began in or around late 2016 or early 2017 and
                                 - 5 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 6 of 11



continued “for more than a year”.     The harassment “came to a

head” in July, 2020, plaintiff adds, when she purportedly was

physically assaulted by Bissonnette and subsequently

hospitalized.   She filed her complaint in January, 2021, just

six months thereafter.    At this stage of litigation, the Court

cannot conclude that the relevant events undoubtedly took place

outside of the two-year limitation period.       Accordingly, this

Court will not dismiss plaintiff’s FHA claim on statute of

limitations grounds.

           i.    The Fair Housing Act

     Defendants’ also move to dismiss Count I of the complaint

on the ground that the conduct alleged therein cannot constitute

“discriminatory housing practices” as defined by the FHA.

Relying on outdated, out-of-circuit caselaw, defendants

specifically contend that the FHA applies only to discriminatory

conduct that impairs the right to acquire housing and not to

conduct that takes place after the lease of a dwelling (i.e.

“post-acquisition conduct”).     Plaintiff urges the Court to

conclude the opposite, asserting that nearly every circuit to

address the issue has held that post-acquisition FHA claims are

cognizable under 42 U.S.C. §§ 3604(b) & 3617.

     The FHA makes it unlawful to, inter alia,



                                 - 6 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 7 of 11



     discriminate against any person in the terms, conditions,
     or privileges of sale or rental of a dwelling, or in the
     provision of services or facilities in connection
     therewith, because of race, color, religion, sex, familial
     status, or national origin.

42 U.S.C. § 3604(b).   It also prohibits coercing, intimidating,

threatening or interfering “with any person in the exercise or

enjoyment of, or on account of his having exercised or enjoyed”

any right protected by § 3604. 42 U.S.C. § 3617.

     Neither provision expressly extends the scope of the FHA to

post-acquisition conduct and the First Circuit Court of Appeals

(“the First Circuit”) has yet to decide the issue.        The

majority, if not all, of the circuit courts interpreting 42

U.S.C. §§ 3604 & 3617, however, have refused to limit the scope

of those provisions to discriminatory conduct occurring before

or at the time of signing a rental agreement. See, e.g., Francis

v. King Park Manor, Inc., 992 F.3d 67, 87–89 (2d Cir. 2021) (en

banc) (Lohier, C.J., concurring) (noting that there is

apparently no circuit split: § 3604 reaches post-acquisition

conduct) (collecting cases); see also Webb v. United States

Veterans Initiative, 993 F.3d 970, 973 (D.C. Cir. 2021) (“As our

sister circuits have held, nothing in section 3604 limits its

scope to discriminatory conduct occurring before or at the time

of signing a lease.”); Revock v. Cowpet Bay W. Condo Ass’n, 853

F.3d 96, 112 (3d Cir. 2017) (“A[n FHA] claim may arise before
                                 - 7 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 8 of 11



or, as here, after a plaintiff acquires housing”); Wetzel v.

Glen St. Andrew Living Cmty., LLC, 901 F.3d 856, 861 (7th Cir.

2018) (“[T]he protections afforded by the Fair Housing Act do

not evaporate once a person takes possession of her house,

condominium, or apartment.”).     So too have other district courts

in this Circuit. See, e.g., United States v. Avatar Props.,

Inc., No. 14-cv-502, 2015 WL 2130540, at *3 (D.N.H. May 7, 2015)

(concluding that “the FHA does apply to post-acquisition

discrimination”).

     The plain language of the statute supports those holdings.

First, none of the language in either provision precludes

protection against discriminatory conduct that occurs after the

acquisition of a rental. See Ga. State Conf. of the NAACP v.

City of LaGrange, 940 F.3d 627, 631–32 (11th Cir. 2019) (“The

statute does not contain any language limiting its application

to discriminatory conduct that occurs prior to or at the moment

of the sale or rental.”).    Second, the words included therein

imply that § 3604(b) covers such post-acquisition conduct in

that it prohibits discrimination in the “terms”, “conditions”

and “privileges” of the rental of a dwelling.       The terms,

conditions and privileges of a rental agreement provide benefits

and protections to a tenant, not just on the date of acquisition

but, throughout the entire rental period. See Francis, 992 F.3d
                                 - 8 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 9 of 11



at 88 (explaining that the words “conditions”, “privileges” and

“provisions of services or facilities” unambiguously “refer not

just to the sale or rental itself, but to benefits and

protections following the sale or rental”); see also Comm

Concerning Cmty Improvement v. City of Modesto, 583 F.3d 690,

713 (9th Cir. 2009) (explaining that the word “privileges”

“implicates continuing rights, such as the privilege of quiet

enjoyment of the dwelling”).     Accordingly, defendants’ argument

that the FHA precludes post-acquisition claims is unavailing and

will not entitle them to dismissal of Paulsen’s housing

discrimination cause of action.

     Although defendants do not discuss the issue, this Court

will briefly explore whether sexual harassment qualifies as sex

discrimination under the FHA.     The First Circuit has not

addressed the question but several other circuit courts have

answered in the affirmative. See, e.g., Fox v. Gaines, -- F.4th

--, 2021 WL 3009368, at *2 & n.5 (11th Cir. 2021) (“Every

circuit court to have addressed this question has held that

sexual harassment is actionable under the FHA”) (collecting

cases).   In reaching that conclusion, those courts

“look to cases interpreting Title VII, which uses language

virtually identical to the FHA’s”. Id. at *3.       Because First

Circuit cases interpreting Title VII have held that “[s]exual
                                 - 9 -
       Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 10 of 11



harassment qualifies as sex-based employment discrimination”,

see Gerald v. Univ. of Puerto Rico, 707 F.3d 7, 17 (1st Cir.

2013), this Court will follow the weight of authority and

conclude that sexual harassment, at least in certain

circumstances, may constitute sex-based discrimination under the

FHA.

       By reference to Title VII caselaw, there are two forms of

sexual harassment: hostile housing environment and quid pro quo

harassment. See Perez-Codero v. Wal-Mart Puerto Rico, Inc., 656

F.3d 19, 26 (1st Cir. 2011) (recognizing two types of sexual

harassment claims under Title VII: hostile work environment and

quid pro quo harassment); see also United States v. Hurt, 676

F.3d 649, 654 (8th Cir. 2012) (“Sexual harassment is actionable

under the FHA when it creates a hostile housing environment or

constitutes quid pro quo sexual harassment” (internal marks

omitted)).    To state a claim for either, plaintiff must plead

plausibly, inter alia, that the alleged harassment “materially

change[d] the conditions” or privileges of her tenancy. Cf.

Valentin-Almeyda v. Municipality of Aguadilla, 447 F.3d 86, 95

(1st Cir. 2006) (requiring the same for a Title VII sexual

harassment claim); see also West v. DJ Mortgage, LLC, 164 F.

Supp. 3d 1393, 1398 (N.D. Ga. 2016) (“Sexual harassment

qualifies as sexual discrimination under the FHA if that
                                   - 10 -
     Case 1:21-cv-10121-NMG Document 25 Filed 08/05/21 Page 11 of 11



harassment alters the terms or conditions of the rental of the

property for the tenant.”).

     Because defendants here have not challenged whether the

complaint sufficiently pleads either kind of sexual harassment,

the Court will deny without prejudice their motion to dismiss

Count I.   Consequently, the Court also retains federal question

jurisdiction over this lawsuit and, therefore, finds no reason

to dismiss the complaint on jurisdictional grounds.

                                 ORDER

     For the foregoing reasons, the motion of defendant Great

Bridge Attleboro Limited Partnership to dismiss the complaint

(Docket No. 15), in which all other defendants join (Docket No.

21), is DENIED without prejudice.

So ordered.
                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated August 5, 2021




                                 - 11 -
